Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is made as of July 18, 2017, by and between Entercom
Communications Corp., a Pennsylvania corporation (hereinafter referred to as the
“Company” or “we”), and Louise Kramer (hereinafter referred to as “Employee” or
“you”).

The Company shall employ Employee and Employee hereby accepts employment with
the Company upon the terms, conditions and provisions of this Agreement as set
forth below.

1. Term. The initial term of this Agreement shall commence on July 18, 2017 and
continue through December 31, 2020, subject to termination or extension as
provided herein.

2. Salary and Benefits. Through the closing of the Company’s acquisition of CBS
Radio, Inc., you will be paid under that certain employment agreement between
you and the Company dated May 5, 2015.

a. On the next full payroll cycle following the closing of the Company’s
acquisition of CBS Radio Inc., you will be paid, on a semi-monthly basis, an
annualized salary of $700,000.

b. Commencing on the first anniversary of the salary increase in Section 2.a and
each anniversary thereafter during the term, your salary shall be increased by
three percent (3%) or more as determined by the Company in its sole discretion.

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

In addition, you will be eligible to participate in the Company’s 401(k) plan
and you will be provided with such insurance, leave and other benefits generally
available to officers of the Company, as governed by the applicable plan
documents and Company policy, provided, that you will accrue vacation time at
the rate of no less than twenty (20) days per calendar year (or more as required
by Company policy for officers) in accordance with the Company’s vacation
policy.

3. Annual Incentive Bonus. Through the closing of the Company’s acquisition of
CBS Radio, Inc., you will be eligible for an annual incentive bonus paid under
that certain employment agreement between you and the Company dated May 5, 2015.
In the first year following the closing of the Company acquisition of CBS Radio,
Inc., you will be eligible for an annual cash bonus with a target amount equal
to five hundred thousand ($500,000) (“Annual Incentive Bonus”). The actual
amount of such bonus will be determined in the sole discretion of the
Compensation Committee (the “Compensation Committee”) of the Company’s Board of
Directors (the “Board of Directors”) based on a review of the Company’s
performance and your performance during the fiscal year then ended.
Notwithstanding the forgoing, you must work through the end of the fiscal year
in question to be eligible for the bonus for that year. The amount of the bonus
will be determined and paid as soon as reasonably practicable following the
receipt of the Company’s financial statements for the fiscal year in question,
but in no event later than two and one-half (2 1⁄2) months following the end of
the fiscal year for which such bonus is earned.



--------------------------------------------------------------------------------

4. Car Allowance. You will receive a monthly car allowance of $900 per month for
each month that this Agreement is in effect.

5. Grant of Performance Vesting Restricted Stock. Shortly following the closing
of the Company’s acquisition of CBS Radio Inc. (or the termination of the
underlying merger agreement without closing) (the “Grant Date”), the
Compensation Committee will grant you shares of restricted stock under the
Entercom Equity Compensation Plan (including any replacement thereof) (the
“Plan”) with a target value of $625,000, provided that you remain continuously
employed in active service by the Company from the date of grant through the
Achievement Date (as defined below), the grant of RSUs pursuant to this
Section 5 shall vest as described below:

a. Upon the achievement of one (1) or more of the applicable performance targets
set forth below as of any date after the effective date of this Agreement and on
or prior to the third anniversary of the Grant Date (the “Achievement Date”), a
percentage of the RSUs shall become vested on the Achievement Date equal to the
highest corresponding percentage in the schedule set forth below.

b. The shares underlying any portion of the RSUs to become so vested shall be
delivered to you within ten (10) days of the Achievement Date. Any portion of
these RSUs that have not vested pursuant to this Section 5 by the Achievement
Date shall terminate unvested.

c. The performance targets for these RSUs shall be, as of any date: (i) the
share price of our Class A common stock that represents a three (3) year
Compound Annual Growth Rate (“Three Year CAGR”) of Total Shareholder Return of
eight percent (8%), twelve percent (12%) and fourteen percent (14%) targets set
forth in the table below, less (ii) the value of any dividends paid on each
share of the Company’s Class A common stock during the period commencing on the
Grant Date and through such date.

 

Three Year CAGR*

   Percentage of RSUs to Vest Upon
Attainment of Performance Target  

8%

     33 1⁄3 % 

12%

     33 1⁄3 % 

14%

     33 1⁄3 % 

 

* Targets calculated rounding to two (2) decimal places.

For purposes of this Agreement, “Total Shareholder Return” shall mean:
(A) (i) the volume-weighted average closing price over any consecutive twenty
(20) trading day period of a share of the Company’s Class A common stock minus
(ii) the volume-weighted average closing price of the Company’s Class A common
stock for the twenty (20) trading days prior to the Grant Date (the “Base
Price”), divided by (B) the Base Price (in each case, with such adjustments as
are necessary, in the judgment of the Board and/or the Compensation Committee to
equitably calculate Total Shareholder Return in light of any stock splits,
reverse stock splits, stock dividends, dividends in kind, significant asset
sales and other extraordinary transactions or other changes in the capital
structure of the Company). All closing prices shall be the New York Stock
Exchange closing price on the date in question. All determinations with respect
to Total

 

2



--------------------------------------------------------------------------------

Shareholder Return and the Three Year CAGR shall be made by the Board or the
Compensation Committee in their sole discretion, acting in good faith, and the
applicable performance targets shall not be achieved and the shares shall not
vest until the Compensation Committee certifies that such performance targets
have been met (which the Compensation Committee agrees to act promptly and in
good faith in so doing).

d. No grant of RSUs pursuant to this Section 5 shall vest if applicable
performance targets are not met by the Achievement Date.

6. Grant of Time Vesting Restricted Stock. On the Grant Date (as defined above),
the Compensation Committee will also grant you shares of restricted stock under
Plan (as defined above) with a target value of $1,875,000. Subject to your
continued employment with the Company (with the sole exceptions noted in
Sections 9.b, 9.c, and 9.d below), this grant shall vest as follows: 50% on the
second anniversary of the Grant Date and 25% on each of the third and fourth
anniversaries thereof. Consistent with the foregoing, the terms of such grant
shall be set forth in a grant instrument in the form approved by the
Compensation Committee.

7. Future Equity Grants. The grants set forth in Sections 5 and 6 above shall be
in lieu of annual grants. That is, you will not be eligible for an annual equity
award in 2018, 2019 and 2020.

8. Duties. As Chief Operating Officer of the Company you will be responsible for
the general management and supervision of the Company’s radio market operations
and discharge such other duties as may from time to time be assigned by the
Board of Directors or the CEO. In addition, you will oversee various corporate
staff functions as designated by the Company’s CEO and will be responsible for
facilitating the effective coordination and integration of the various
activities of relevant functions of the corporate staff and local markets to
help facilitate meeting and exceeding the Company’s business goals. You agree
that you will devote your full time and best efforts to the Company’s business
and will not accept any outside employment without the prior written consent of
the CEO of the Company.

9. Termination. This Agreement may be terminated during the initial term or any
renewal term as follows:

a. The Company may terminate this Agreement and your employment hereunder at any
time for Cause and without further obligation hereunder. For purposes of this
Agreement, “Cause” shall include the following (as determined by the Company in
its reasonable discretion): (i) you have engaged in fraud, embezzlement, theft,
commission of a felony or proven dishonesty in the course your employment or
service; (ii) you have breached any material provision of this Agreement,
including without limitation, violating any of the restrictive covenants
contained in Section 10 hereof; or (iii) you have disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information.

b. The Company may terminate this Agreement and your employment hereunder at any
time for its convenience and without Cause. In the event of a termination of
this Agreement and your employment hereunder by the Company without Cause (and
other than due to disability), subject to the conditions set forth below, the
Company shall be obligated to (i) beginning with

 

3



--------------------------------------------------------------------------------

the first payroll period following the sixtieth (60th) day following your
termination, continue to pay you the salary in accordance with the Company’s
regular payroll practices for one (1) year from the date of such termination,
provided, that the initial payment shall include salary for all payroll periods
from the date of termination through the date of such initial payment; (ii) pay
you on the sixtieth (60th) day after your termination, a one-time bonus in an
amount equal to the Annual Incentive Bonus that you were paid in the year
immediately preceding the year in which your termination occurs, prorated in
accordance with the number of days from January 1 to the date of such
termination in the year in which such termination occurs; and (iii) provide that
all grants of equity made through the effective date of such termination will
continue to vest through the period ending on the one (1) year anniversary of
such termination, as if you had remained employed hereunder through that date
(collectively, the “Severance Benefits”). Your receipt of the Severance Benefits
is expressly conditioned on: (x) your agreeing to a general release in form
satisfactory to the Company releasing the Company and its affiliated entities
and all of their officers, directors, employees and agents from any and all
claims or liabilities arising out of your employment and/or the termination of
employment and such release becoming effective prior to the sixtieth (60th) day
following the date of your termination of employment, (y) your full compliance
with the restrictive covenants contained in Section 10 hereof; and (z) for a
period of twelve (12) months following the date of your termination, your
availability to provide and, if reasonably requested by the Company, your
provision of consultative services related to the Company’s transition to your
successor, i.e., if you fail to timely sign or revoke a release, violate any of
the restrictive covenants contained in Section 10 hereof, or fail to provide
requested consultative services, the Severance Benefits shall cease and any
then-unvested equity grants will be forfeited. Any payments made under this
Section 9.b incident to a termination of employment shall be in lieu of and in
satisfaction of all claims for severance, payment in lieu of notice or other
compensation which may otherwise arise upon termination of employment with the
Company, except for payment of salary and auto allowance earned through the date
of termination and payment of earned but unused vacation in accordance with
Company policy then in existence.

c. If (i) a Change in Control (as defined below) occurs during the initial term
or any renewal term of this Agreement; and (ii) a termination of this Agreement
and your employment hereunder by the Company without Cause occurs as a result of
a Change in Control during the period commencing on the date of execution of a
binding agreement which would result in a Change in Control if consummated and
ending on the twelve (12) month anniversary of the consummation of such Change
in Control, then you shall be entitled to the Severance Benefits, subject to the
terms and conditions thereof (including, without limitation, those requirements
that you must satisfy as a condition to your receipt of the Severance Benefits),
except that for purposes of this Section 9.c, all of your then-outstanding
equity grants, to the extent not previously vested, which are subject to vesting
solely on the basis of time shall fully vest and become immediately exercisable
or settled as of the date of such termination of employment (which shall be in
lieu of any continued vesting of such equity grants pursuant to clause (iii) of
Section 9.b). For purposes of this paragraph, a “Change in Control” shall mean
any transaction or series of related transactions the consummation of which
results in another individual or entity holding or having a beneficial interest
in shares of the Company’s capital stock more than fifty percent (50%) of the
voting power of the Company’s outstanding capital stock; provided, that a Change
of Control shall not include: (1) the consummation of the Company’s acquisition
of CBS Radio Inc.; or (2) any transaction which results in the Field Family or
any group thereof holding or having a beneficial interest in shares of the
Company’s capital stock that represent more than fifty percent (50%) of the
voting power of the Company’s outstanding capital stock.

 

4



--------------------------------------------------------------------------------

d. In the event this Agreement terminates without extension on December 31,
2020, the grants set forth in Sections 5 & 6 will continue to vest through the
period ending on the fourth anniversary of the Grant Date (as defined above), as
if you had remained employed hereunder through that date, on the express
conditions of: (i) your agreeing to a general release in form satisfactory to
the Company releasing the Company and its affiliated entities and all of their
officers, directors, employees and agents from any and all claims or liabilities
arising out of your employment and/or the termination of employment and such
release becoming effective prior to the sixtieth (60th) day following the date
of your termination of employment, (ii) your full compliance with the
restrictive covenants contained in Section 10 hereof; and (iii) for a period
through the fourth anniversary of the Grant Date (as defined above) following
the date of your termination, your availability to provide and, if reasonably
requested by the Company, your provision of consultative services related to the
Company’s transition to your successor, i.e., if you fail to timely sign or
revoke a release, violate any of the restrictive covenants contained in
Section 10 hereof, or fail to provide requested consultative services, any
then-unvested equity grants will be forfeited

10. Restrictive Covenants. You agree to the following restrictive covenants:

a. Non-Competition. It is understood and agreed that so long as you are employed
by the Company and for a period of twelve (12) months thereafter you will not
directly or indirectly, provide any service either as an employee, employer,
consultant, contractor, agent, principal, partner, substantial stockholder,
corporate officer or director of or for any Radio or Television Company that
serves any portion of the United States. For this purpose, a “Radio or
Television Company” is any company that, as a material part of its business,
competes in any material manner with the then present or planned business
activities of the Company, which shall mean a business initiative under material
consideration by the Board of Directors or which has been approved by the Board
of Directors which shall include specifically but limited to the distribution of
television or audio entertainment products (e.g., television, terrestrial radio,
satellite radio, wireless / mobile radio and internet radio). If you are
employed by a company with a non-material radio business, you agree that you
will not perform any services for that television or radio business during such
twelve (12) month period.

b. Non-Solicitation of Employees. In addition it is understood and agreed that
for the twelve (12) month year period following any termination of your
employment with the Company you will not, without the express prior written
permission of the Company, employ under your direct supervision, offer to
employ, counsel a third party to employ, or participate in any manner in the
recommendation, recruitment or solicitation of the employment of any person who
was an employee of the Company on the date of the termination of your employment
or at any time within the 90 days prior thereto.

c. Non-Solicitation of Clients. During the term of this Agreement and for a
period of twelve (12) months following your separation from the Company for any
reason, you will not, without prior written permission of the CEO of Entercom,
directly or indirectly, solicit for the sale of any advertising, marketing or
promotional services, any client or customer of the

 

5



--------------------------------------------------------------------------------

Company on behalf of business operating a subscriber- or advertising-supported
media (television, radio, cable, newspaper, digital, satellite, etc.). For
purposes of the foregoing, a client or customer of the Company shall mean any
person or entity that purchased or was solicited to purchase advertising,
marketing, or promotional services by the Company during the one (1) year period
preceding the date of your termination. Your obligations as set forth above in
this Section shall survive beyond the termination of your employment with the
Company.

d. You agree that a material portion of the covenants of the Company contained
in this Agreement and of the compensation, including any bonuses set forth
herein, benefits and training that you will receive hereunder are consideration
for the restrictions contained in this Section 10. In the event you violate the
restrictive covenants set forth in this Section 10, it is agreed that the time
period for which the restrictive covenant so violated is applicable shall be
extended for a period of one (1) year from the date you cease such violation.
You acknowledge that any violation of the provisions set forth in this
Section 10 may cause irreparable harm to the Company. You, therefore, expressly
agree that the Company, in addition to any other rights or remedies which it may
possess, shall be entitled to injunctive and other equitable relief to prevent a
breach of these restrictions.

11. Confidentiality and Intellectual Property Rights. Your position involves a
close and confidential relationship in which you will be privy to proprietary
information of the Company, including without limitation strategic planning,
acquisition and investment analysis, research, consulting reports, computer
programs and sales, technical, financial and programming practices and data, all
of which you agree will be held in the strictest confidence at all times. All
copyright, trademark and/or other intellectual property rights of any kind
developed during the term of this Agreement and relating to or useful in the
Company’s business, or to your duties hereunder (“Works”) shall be deemed a
“work for hire” and shall be and remain the sole and exclusive property of the
Company, and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in perfecting, filing and recording
any such rights. To the extent that any Works are not deemed “work for hire”,
Employee hereby assigns all of Employee’s rights in such Works to the Company
and waives any and all moral rights Employee may have in such Works. Employee’s
obligations under this Section 11 shall survive the expiration or termination of
this Agreement.

Notwithstanding any other provision herein, Employee understands and
acknowledges that, pursuant to Section 7 of the Defend Trade Secrets Act of 2016
(which added 18 U.S.C. § 1833(b)), Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (A) (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such Section.

12. No Restrictions. In making this Agreement you represent and warrant that you
are free to enter into and perform this Agreement and are not and will not be
under any disability, restriction or prohibition, contractual or otherwise, with
respect to (a) your right to execute this Agreement; (b) your right to make the
covenants contained herein; and (c) your right to fully perform each and every
term and obligation hereunder. You further agree not to do or attempt to do, or
suffer to be done, during or after the term hereof, any act in derogation of or
inconsistent with the obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

13. Miscellaneous. This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supersedes all
prior agreements concerning same, whether written or oral. Each party agrees to
pay reasonable attorney’s fees and costs incurred by the other if the other
party is successful in enforcing its rights under this Agreement in any court
action, arbitration or other proceeding. This Agreement may not be modified or
amended except by written instrument duly executed by each of the parties. A
waiver by either party of any term or condition of this Agreement or the breach
thereof shall not be deemed to constitute a waiver of any other term or
condition of this Agreement or of any subsequent breach of any term or condition
hereof.

14. Section 409A.

a. To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of Internal Revenue Code of 1986,
as amended (the “Code”) and Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”). If, however, the
parties determine that any compensation or benefits payable under this Agreement
may be or become subject to Section 409A, the parties shall cooperate to adopt
such amendments to this Agreement or to adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions, as the parties determine to be necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A.

b. Notwithstanding any provision to the contrary in the Agreement, in order to
be eligible to receive any termination benefits under this Agreement that are
deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”) and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “Separation
from Service.”

c. Notwithstanding anything herein to the contrary, if you are deemed at the
time of your termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed commencement of any portion of the termination benefits to which
you are entitled under the Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
termination benefits shall not be provided to you prior to the earlier of
(i) the expiration of the six-month period measured from the date of the your
Separation from Service with the Company or (ii) the date of your death. Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to you, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether you are
a

 

7



--------------------------------------------------------------------------------

“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of your Separation from Service shall made by the Company in accordance
with the terms of Section 409A of the Code and applicable guidance thereunder
(including without limitation Treas. Reg. Section 1.409A-1(i) and any successor
provision thereto).

d. Notwithstanding the foregoing or any other provisions of the Agreement, you
and the Company agree that, for purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under the Agreement shall be treated as a right to receive a series
separate and distinct payments of compensation for purposes of applying the
Section 409A of the Code.

e. Notwithstanding anything herein to the contrary, to the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Section 409A, (i) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by you, (ii) any right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

15. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed and construed by and determined in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflict of laws provisions thereof.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date(s) written below.

 

Louise Kramer

/s/ Louise Kramer

Date: 7/18/2017 Entercom Communications Corp.

/s/ David J. Field

David J. Field President and Chief Executive Officer Date: 7/18/2017

[Signature page to Employment Agreement]